DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 21 – 40 are pending. Claims 1 – 20 are canceled.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 9, 2022 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 29 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 29 recites the limitation “at about 1 to about 10%, rendering the claim indefinite as discussed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 23 – 25, 27 – 33 and 35 – 36 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase et al. (WO2014/087796 A1) in view of Tanaka (U.S. Patent Publication No. 2008/0216264 A1).
Regarding Independent claim 21, Hayase teaches a textured sheet (nonwoven fabric substrate, 1; Fig. 1), said sheet comprising nonwoven fibers and having: a first outwardly facing surface (first surface, 1a; Fig. 2) and a second outwardly facing surface (second surface, 1b; Fig. 2) opposed thereto, said first outwardly facing surface (1a) having a plurality of peaks (ridges, 2; Fig. 2) and a plurality of valleys (grooves, 3; Fig. 2) thereon; wax disposed on said plurality of peaks (ridges, 2; Fig. 2) of said first outwardly facing surface (1a; Paragraph [0051]), wherein said wax is disposed in a discontinuous pattern (Paragraphs [0035] and [0062]); and oil disposed on said second outwardly facing surface (Paragraphs [0055] and  [0058]; The nonwoven fabric substrate is impregnated with a chemical solution with oil being used as the chemical solution).  
Hayase does not teach the textured sheet wherein said second outwardly facing surface is flat.  
Tanaka, however, teaches the textured sheet wherein said second outwardly facing surface (111c) is flat (Fig. 3).  

    PNG
    media_image1.png
    295
    596
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the textured sheet of Hayase to include said second surface is flat, as taught by Tanaka, to reduce the cost of manufacturing a sheet comprising ridges and valleys.
Regarding claim 23, Hayase, as modified, teaches the textured sheet (1) wherein oil is uniformly disposed on said second surface (Paragraph [0068]).  
Regarding claim 24, Hayase, as modified, teaches the textured sheet (1) wherein said oil comprises mineral oil (Paragraph [0055]).  
Regarding claims 25 and 31, Hayase, as modified, teaches the textured sheet (1) wherein said oil has a viscosity of 10 to 500 centipoise at 20 °C (Mineral oil has a viscosity of 15 centipoise at 20 °C). Appl. No. 15/235,288 
Regarding claim 27, Hayase, as modified, teaches the textured sheet (1) wherein said first outwardly facing surface (1a) has an average height differential of 0.5 to 6 mm (Paragraph [0019]).  
Regarding claims 28 and 32, Hayase, as modified, teaches the textured sheet (1) wherein said first outwardly facing surface (1a) has an average height differential of 1 to 3 mm (Paragraph [0019]).  
Regarding claim 29, Hayase, as modified, teaches the nonwoven sheet (1) wherein said wax is disposed at about 1 to about 15%, by weight of said sheet (Paragraphs [0055] and [0065]).  
Regarding claim 30, Hayase, as modified, the textured sheet (1) wherein said oil is disposed at about 1 to about 15%, by weight of said sheet  (Paragraphs [0055] and [0065]).    
Regarding Independent claim 35, Hayase teaches a textured sheet (nonwoven fabric substrate, 1; Fig. 1), said sheet comprising nonwoven fibers and having: a first outwardly facing surface (first surface, 1a; Fig. 2) and a second outwardly facing surface (second surface, 1b; Fig. 2) opposed thereto, said first outwardly facing surface (1a) having a plurality of peaks (ridges, 2; Fig. 2) and a plurality of valleys (grooves, 3; Fig. 2) thereon; wax disposed on said plurality of peaks (ridges, 2; Fig. 2) of said first outwardly facing surface (1a; Paragraph [0051]), wherein said wax is disposed in a discontinuous pattern (Paragraphs [0035] and [0062]); and oil disposed on said second outwardly facing surface and in the plurality of valleys of said first outwardly facing surface (Paragraphs [0055] and  [0058]; The nonwoven fabric substrate is impregnated with a chemical solution with oil being used as the chemical solution).  
Hayase does not teach the textured sheet wherein said second outwardly facing surface is flat.  
Tanaka, however, teaches the textured sheet wherein said second outwardly facing surface (111c) is flat (Fig. 3).  

    PNG
    media_image1.png
    295
    596
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the textured sheet of Hayase to include said second surface is flat, as taught by Tanaka, to reduce the cost of manufacturing a sheet comprising ridges and valleys.
Regarding claim 36, Hayase, as modified, teaches the textured sheet (1) wherein said oil has a viscosity of 10 to 500 centipoise at 20 °C (Mineral oil has a viscosity of 15 centipoise at 20 °C). Appl. No. 15/235,288 

Claims 26 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hayase et al. (WO2014/087796 A1) in view of Tanaka (U.S. Patent Publication No. 2008/0216264 A1) and Cox (U.S. Patent No. 2,849,324).
Regarding claims 26 and 34, Hayase, as modified, teaches all of the elements of claim 21 and 32 as discussed above.
Hayase does not teach the textured sheet wherein said wax comprises microcrystalline wax.  
Cox, however, teaches wherein said wax comprises microcrystalline wax.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the textured sheet of Hayase to include said wax comprises microcrystalline wax, as taught by Cox, to produce a high surface luster and polish.

Allowable Subject Matter
Claims 22 and 37 – 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The claim limitations of claim 37 were deemed allowable in Parent Application 15/235,288 as Hayes is disclosed as the closest prior art and fails to teach wherein said plurality of valleys do not have wax disposed thereon.
Claims 38 – 40 are dependents of claim 37 and thus would be allowable.

Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: U.S. Patent Publication 2010/0139021 A1 to Bergsten et al. teaches a wipe has a working surface including a set of peaks, where the peaks are separated from each other by a set of valleys  connected in a rectilinear array. Adhesive e.g. soft wax, is applied at a working surface of each valley, where working surface of each peak is free of adhesive, and each peak has sloping side surfaces. The valleys continuously extend from one edge of the working surface to another edge of the working surface. A backing member e.g. non-woven web, is secured to a side of the working surface.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Primary Examiner, Art Unit 3723